DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 12/21/2020.
Claim(s) 1-13 and 15-25 are currently pending. 
Claim(s) 1, 2, 4, 7, 12, 17, 19, 22 and 25 have been amended. 
Claim(s) 14 has been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 12-13, 17, 19, 22 and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of copending Application No. 15/992,009
Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of instant claims 1-4, 12-13, 17, 19, 22 and 25 can be found in co-pending claims 1, 2, 8, 14, 25, 21 and 31 of Application No. 13/618,816.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 2, 12, 19 and 22
The limitation “wherein if the homojunction is between the solar cell emitter ant the base layer, then the emitter layer is thicker than the base layer” is unclear and therefore renders the claim indefinite.  The term “if” expresses a condition that does not 
Regarding claims 3-11, 13, 15-18, 20, 21, 23 and 24
Claims 3-11, 13, 15-18, 20, 21, 23 and 24 are rejected based on their dependency on claims 1, 12, 19 and 22.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter 
Claims 1-13 and 15-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2010/0229930, Fetzer, US 2004/0200523, King et al. and US 2013/0206219, Kurtin et al.
Regarding claims 1-3, 8, 12-13 and 18
Sharps teaches a multijunction photovoltaic cell and method of making thereof [Figs. 2B-2C, paragraphs 0044 and 0077-0078] comprising: 
a plurality of upper lll-V subcells (corresponding to subcells A and B comprising group III-V materials, said subcells being grown on the substrate in reverse sequence and ultimately become the top subcells of the multijunction structure after completion of the process steps) [Figs. 2B-2C, paragraphs 0044, 0052 and 0077-0078];
a first group IV subcell (see subcell C) comprising a first layer (C), the first layer comprising an emitter layer [Figs. 2B-2C], a p-n junction formed at a homojunction between the solar cell emitter layer (116) and a base layer (117) within the first layer (see p-n junction formed at the interface between n-type emitter 116 and p-type base 117, said layers comprising the same materials and therefore forming a homojunction) [Figs. 2B-2C], the solar cell emitter layer (116) comprising a first group IV ]; and
a second layer (tunnel diode 119a/119b) comprising at least one tunnel junction layer (e.g., 119a) of a tunnel junction (tunnel junction 119a/119b) [Figs. 2B-2C] and formed of a group IV material (e.g., SiGeSn) [Figs. 2B-2C, paragraphs 0050 and 0077-0078];
wherein said second layer group-IV material (p++ tunnel diode 119a) comprises a same doping type (i.e., p-type) as the group IV material on the side of the p-n junction in the first layer (C) that is closest to said second layer (119a/119b) (see p-type layer 117) [Figs. 2B-2V],
wherein the first layer (C) comprises a solar cell emitter layer (116) and base layer (117) [Fig. 2C], each comprising the same group-IV material (e.g., SiGeSn) [Fig. 2C],
the first group IV subcell (C) being connected in electrical series by the tunnel junction (119a/119b) to a second group IV subcell (D) [Figs. 2B-2C and paragraph 0007], the first group IV subcell (C) and the second group IV subcell (D) being a lowest two subcells of the multijunction photovoltaic cell (the solar cells are fabricated in reverse sequence, therefore subcell A becomes the top subcell after completion of the process steps resulting in subcells D and C being the lowermost subcells) [Fig. 2B, 
Sharps teaches the tunnel junction (119a/119b) comprising a group IV material [Fig. 2C].  Sharps does not teach the tunnel junction 119a/119b comprising a group III-V material or a group IV material that is different from the first layer group IV material.   However, Sharps teaches that other group IV materials for the solar cell structure include suitable combinations of group III to V elements, wherein the group IV elements include carbon, silicon, germanium and tin [Fig. 2C and paragraph 0050].
The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) [see MPEP §2144.06].
Further, in the same field of endeavor of multi-junction solar cells, Fetzer teaches that tunnel junctions may be formed from materials such as GaAs, GaInP, AlGaInP, SiGe, Ge, etc. [paragraph 0033].
Therefore, one of ordinary skill in the art at the time of the invention would have found obvious to choose from the known options listed in paragraph [0033] of Fetzer, with reasonable expectation of success in order to achieve a desired outcome i.e., preselected bandgap combination, and reasonably expect the device to work as intended. Since Fetzer teaches that tunnel junction layers made from the group III-V materials and the group-IV materials listed in paragraph 0033 lead to the anticipated 
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Modified Sharps is silent to the solar cell emitter comprising the group-IV semiconductor material being a primary photoabsorber of the first group IV subcell.
	King teaches that the emitter layer and base layers within solar cells are the layers responsible for the photogeneration of electron-hole pairs for the cell current, wherein the photogenerated current in the emitter can be significant, and in some cells, exceed that in the base layer [paragraph 0083].
	Modified Sharps and King are analogous inventions in the field of multi-junction photovoltaic cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention for the solar cell emitter layer in modified Sharps to be a primary photoabsorber within the first group-IV subcell, as in King, because the emitter and base constituted layers responsible for the photogeneration of electron-hole pairs for the cell current, thereby making the solar cell emitter layer a primary photoabsorber, wherein the photogenerated current in the emitter can be significant, and in some cells, exceed that in the base layer [paragraph 0083].
	Modified Sharps does not teach the solar cell emitter layer being thicker than the base layer. 
Kurtin teaches an emitter layer (200) that is thicker than the base layer (210) [Fig. 15C and paragraph 0186], wherein employing a thicker emitter decreases the series 
Modified Sharps and Kurtin are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter of modified Sharps to be thicker than the base in order to decrease the series resistance in the photovoltaic cell resulting in a higher diode fill factor under illumination [Kurtin, Fig. 15C and paragraph 0186]. It would have further been obvious to provide a thicker emitter in order to improve the manufacturability and fabrication yields [Kurtin, paragraph 0186]. 
Regarding claim 4
Modified Sharps teaches the multijunction photovoltaic cell as set forth above, wherein the doping type of the solar cell base layer (117) in the first layer is the same as the doping type in the second layer (tunnel junction layer 114 and bade layer 117 are both p-type layers) [Sharps, Fig. 2C].
Regarding claims 5 and 15
Modified Sharps teaches the multijunction photovoltaic cell as set forth above, wherein the first layer (see tunnel junction layer 114a/114b) comprises the solar cell emitter layer (116) and the base layer (117) [Sharps, Fig. 2C], and the second layer (tunnel junction 119a/119b) comprises at least one group III-V semiconductor selected from the group consisting of: GaAs, AlGaAs, GalnAs, AlGalnAs, InP, GaP, GainP, 
It is noted that modified Sharps teaches that other group IV materials for the solar cell structure include suitable combinations of group III to V elements, wherein the group III includes boron (B), aluminum (Al), gallium (Ga), indium (In), and thallium (T). The group IV includes carbon (C), silicon (Si), germanium (Ge), and tin (Sn). The group V includes nitrogen (N), phosphorus (P), arsenic (As), antimony (Sb), and bismuth (Bi). [Sharps, Fig. 2C and paragraph 0050].
The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) [see MPEP §2144.06]
Further, in the same field of endeavor of multi-junction solar cells, Fetzer teaches that tunnel junctions may be formed from materials such as GaAs, GaInP, AlGaInP, SiGe, Ge, etc. [paragraph 0033].
Therefore, one of ordinary skill in the art at the time of the invention would have found obvious to choose from the known options listed in paragraph [0033] of Fetzer, with reasonable expectation of success in order to achieve a desired outcome i.e., preselected bandgap combination, and reasonably expect the device to work as intended. Since Fetzer teaches that tunnel junction layers made from the group III-V 
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
The court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).
Regarding claims 6 and 16
Modified Sharps teaches the multijunction photovoltaic cell as set forth above, wherein the second layer further comprises a back -surface-field layer (113a) [Sharps, Fig. 2C].
Regarding claims 7 and 17
Modified Sharps teaches the multijunction photovoltaic cell as set forth above, wherein the cell further comprises a solar base cell (e.g., subcell E) wherein the current density in the solar cell base (127) is greater than the current density in the emitter (126) [Sharps, Fig. 2C, paragraphs 0059-0060; King., paragraph 0083].
Regarding claim 9
	Sharps teaches a vehicle (e.g., satellite) comprising the photovoltaic cell of Claim 1 (the photovoltaic cell may be used for satellite and other space applications) [paragraphs 0005-0006].
Regarding claim 10

Regarding claim 11
	Sharps teaches an energy generation system comprising the photovoltaic cell of Claim 1 (e.g., satellite power system, thermophotovoltaic device, etc.) [paragraphs 0005-0006 and 0154].
Regarding claim 19
Sharps teaches a multijunction photovoltaic cell [Figs. 2B-2C, paragraphs 0044 and 0077] comprising: 
a plurality of upper lll-V subcells (corresponding to subcells A and B comprising group III-V materials, said subcells being grown on the substrate in reverse sequence and ultimately become the top subcells of the multijunction structure after completion of the process steps) [Figs. 2B-2C, paragraphs 0044 and 0052];
a first group IV subcell (see subcell C) comprising a first layer (C), the first layer comprising an emitter layer [Figs. 2B-2C], a p-n junction formed at a homojunction between the solar cell emitter layer (116) and a base layer (117) (see p-n junction formed at the interface between n-type emitter 116 and p-type base 117, said layers comprising the same materials and therefore forming a homojunction) [Figs. 2B-2C], the solar cell emitter layer (116) comprising a first group IV semiconductor material chosen from Ge, SiGe and SiGeSn (e.g., SiGeSn) [Figs. 2B-2C and paragraph 0050] and having the same composition as the base layer (117) except that the solar cell emitter layer (116) is n-doped and the base layer (117) is p-doped (the n-type emitter 116 and ]; and
a second layer (tunnel diode 119a/119b) comprising at least one tunnel junction layer (e.g., 119a) of a tunnel junction (tunnel junction 119a/119b) [Figs. 2B-2C, paragraphs 0050 and 0077-0078],
wherein the second layer comprising the tunnel junction (119a/119b) is positioned adjacent to the first layer (C) [Figs. 2B-2C],
the first group IV subcell (C) being connected in electrical series by the tunnel junction (119a/119b) to a second group IV subcell (D) [Figs. 2B-2C and paragraph 0007], the first group IV subcell (C) and the second group IV subcell (D) being a lowest two subcells of the multijunction photovoltaic cell (the solar cells are fabricated in reverse sequence, therefore subcell A becomes the top subcell after completion of the process steps resulting in subcells D and C being the lowermost subcells) [Figs. 2B-2C, paragraphs 0044, 0052 and 0077], the first group IV subcell (C) disposed between the plurality of upper III-V subcells (A and B) and the second group IV subcell (D) [Figs. 2B-2C].
Sharps teaches the tunnel junction (119a/119b) comprising a group IV material [Fig. 2C].  Sharps does not teach the tunnel junction 119a/119b comprising a group III-V material.   However, Sharps teaches that other group IV materials for the solar cell structure include suitable combinations of group III to V elements [Fig. 2C and paragraph 0050].
The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to 
Further, in the same field of endeavor of multi-junction solar cells, Fetzer teaches that tunnel junctions may be formed from materials such as GaAs, GaInP, AlGaInP, SiGe, Ge, etc. [paragraph 0033].
Therefore, one of ordinary skill in the art at the time of the invention would have found obvious to choose from the known options listed in paragraph [0033] of Fetzer, with reasonable expectation of success in order to achieve a desired outcome i.e., preselected bandgap combination, and reasonably expect the device to work as intended. Since Fetzer teaches that tunnel junction layers made from the group III-V materials and the group-IV materials listed in paragraph 0033 lead to the anticipated success, said semiconductor materials are not of innovation but of ordinary skill and common sense (see MPEP 2143).
It has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Modified Sharps is silent to the solar cell emitter comprising the group-IV semiconductor material being a primary photoabsorber of the first group IV subcell.
	King teaches that the emitter layer and base layers within solar cells are the layers responsible for the photogeneration of electron-hole pairs for the cell current, 
	Modified Sharps and King are analogous inventions in the field of multi-junction photovoltaic cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention for the solar cell emitter layer in modified Sharps to be a primary photoabsorber within the first group-IV subcell, as in King, because the emitter and base constituted layers responsible for the photogeneration of electron-hole pairs for the cell current, thereby making the solar cell emitter layer a primary photoabsorber, wherein the photogenerated current in the emitter can be significant, and in some cells, exceed that in the base layer [paragraph 0083].
	Modified Sharps does not teach the solar cell emitter layer being thicker than the base layer. 
Kurtin teaches an emitter layer (200) that is thicker than the base layer (210) [Fig. 15C and paragraph 0186], wherein employing a thicker emitter decreases the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination. A thicker emitter further improves the manufacturability and fabrication yields at the contact firing steps since the contacts will be less likely to punch through the thicker emitter as opposed to punching through the thin standard and future thinner emitter layers [Fig. 15C and paragraph 0186].
Modified Sharps and Kurtin are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter of modified Sharps to be thicker than the base in order to decrease the series resistance in the photovoltaic cell resulting in a higher 
The limitation “that has been epitaxially grown” is considered a product by process limitation and therefore does not differentiate the claimed product from the prior art. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
It is noted that modified Sharps teaches that the subcells are epitaxially grown on the substrate [Sharps, paragraphs 0044 and 0047], and therefore said technique is well known in the art.
Regarding claim 20
	The embodiment depicted in Figs. 2B-2C of Sharps does not teach a p+AlGaAs/n+GalnP tunnel junction.
However, Sharps teaches that other group IV materials for the solar cell structure include suitable combinations of group III to V elements, wherein the group III includes boron (B), aluminum (Al), gallium (Ga), indium (In), and thallium (T). The group IV includes carbon (C), silicon (Si), germanium (Ge), and tin (Sn). The group V includes 
The court has held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) [see MPEP §2144.06]
	Further, in the same field of endeavor of multi-junction solar cells, King teaches that tunnel junctions (28 and 29) can be made of combination of materials such as p+-AlGaAs/n+-GaInP, p+-AlGaAs/n+-GaAs, or p+-GaAs/n+-GaAs [Fig. 1 and paragraphs 0021 and 0073].
Therefore, one of ordinary skill in the art at the time of the invention would have found obvious to choose from the known options listed in paragraphs [0021] and [0073] of King et al. with reasonable expectation of success in order to achieve a desired outcome and reasonably expect the device to work as intended. Since King teaches that tunnel junction layers made from p+-AlGaAs/n+-GaInP of connecting adjacent solar cells in series (which may comprise combinations of group III to group V material), said semiconductor materials are not of innovation but of ordinary skill and common sense (see MPEP 2143).  
The court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).
Regarding claim 21
Modified Sharps teaches the multijunction photovoltaic cell as set forth above, wherein the tunnel junction (119a/1149b) can be a group III-V tunnel junction comprising p+AlGaInP/n+AlGalnP [Fetzer, paragraph 0033; Sharps paragraph 0050].   
Claims 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0206219, Kurtin et al., US 2005/0167709, Augusto and US 2012/0017976, Nechache et al. with evidentiary support provided by US 5,800,630, Vilela et al.
Regarding claims 22 and 24
Sharps teaches a multijunction photovoltaic cell and method of making thereof [Figs. 2B-2C, paragraphs 0044 and 0077-0078] comprising: 
a plurality of upper lll-V subcells (corresponding to subcells A and B comprising group III-V materials, said subcells being grown on the substrate in reverse sequence and ultimately become the top subcells of the multijunction structure after completion of the process steps) [Figs. 2B-2C, paragraphs 0044, 0052 and 0077-0078];
a first group IV subcell (see subcell C) comprising a first layer (C), the first layer comprising an emitter layer [Figs. 2B-2C], a p-n junction formed at a homojunction between the solar cell emitter layer (116) and a base layer (117) within the first layer (see p-n junction formed at the interface between n-type emitter 116 and p-type base 117, said layers comprising the same materials and therefore forming a homojunction) [Figs. 2B-2C], the solar cell emitter layer (116) comprising a first group IV semiconductor material chosen from Ge, SiGe and SiGeSn (e.g., SiGeSn) [Figs. 2B-2C ]; and
a second layer (tunnel diode 119a/119b) comprising at least one tunnel junction layer (e.g., 119a) of a tunnel junction (tunnel junction 119a/119b) [Figs. 2B-2C] and formed of a group IV material (e.g., SiGeSn) [Figs. 2B-2C, paragraphs 0050 and 0077-0078];
the first group IV subcell (C) being connected in electrical series by the tunnel junction (119a/119b) to a second group IV subcell (D) [Figs. 2B-2C and paragraph 0007], the first group IV subcell (C) and the second group IV subcell (D) being a lowest two subcells of the multijunction photovoltaic cell (the solar cells are fabricated in reverse sequence, therefore subcell A becomes the top subcell after completion of the process steps resulting in subcells D and C being the lowermost subcells) [Fig. 2B, paragraphs 0044, 0052 and 0077], the first group IV subcell (C) disposed between the plurality of upper III-V subcells (A and B) and the second group IV subcell (D) [Fig. 2B].
Modified Sharps is silent to the solar cell emitter comprising the group-IV semiconductor material being a primary photoabsorber of the first group IV subcell.
	King teaches that the emitter layer and base layers within solar cells are the layers responsible for the photogeneration of electron-hole pairs for the cell current, wherein the photogenerated current in the emitter can be significant, and in some cells, exceed that in the base layer [paragraph 0083].

	Modified Sharps does not teach the solar cell emitter layer being thicker than the base layer. 
Kurtin teaches an emitter layer (200) that is thicker than the base layer (210) [Fig. 15C and paragraph 0186], wherein employing a thicker emitter decreases the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination. A thicker emitter further improves the manufacturability and fabrication yields at the contact firing steps since the contacts will be less likely to punch through the thicker emitter as opposed to punching through the thin standard and future thinner emitter layers [Fig. 15C and paragraph 0186].
Modified Sharps and Kurtin are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter of modified Sharps to be thicker than the base in order to decrease the series resistance in the photovoltaic cell resulting in a higher diode fill factor under illumination [Kurtin, Fig. 15C and paragraph 0186]. It would have  
	Modified Sharps does not specifically mention incorporating C into the group IV material.
Augusto teaches that the incorporation of Si and C atoms in the GeSn alloys can be used to construct conduction- and/or valence-band edge discontinuities, as well as to provide strain-compensation to the Sn atoms, which are much larger than the Ge atoms [paragraph 0122].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the SiGeSn tunnel junction material in modified Sharps to include carbon atoms, as in Augusto, because the incorporation of said C atoms in GeSn alloys can be used to construct conduction- and/or valence-band edge discontinuities, as well as to provide strain-compensation to the Sn atoms, which are much larger than the Ge atoms [Augusto, paragraph 0122].
Modified Sharps does not teach the tunnel junction being strained.
Nechache, similar to modified Sharps, teaches a photovoltaic cell comprising tunnel junctions, wherein strained tunnel junctions avoid the nucleation of crystal defects which constitute traps for holes and electrons and thus improves the charge transport through the layers [paragraph 0035].
Modified Sharps and Nechache are analogous inventions in the field of photovoltaic cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tunnel junctions of modified Sharps to be strained as 
The limitation “that has been epitaxially grown” is considered a product by process limitation and therefore does not differentiate the claimed product from the prior art. 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
It is noted that modified Sharps teaches that the subcells are epitaxially grown on the substrate [Sharps, paragraphs 0044 and 0047], and therefore said technique is well known in the art.
Regarding claim 23
	Modified Sharps teaches the tunnel junction (114a/114b) comprising p+SiGeSn/n+SiGeSn [Fig. 2C].  While modified Sharps teaches that suitable combinations of group III to V can be used, wherein the group IV materials include C, Si, Ge and Sn [Sharps, paragraph 0050], modified Sharps does not specifically mention incorporating C into the SiGeSn material.
Augusto teaches that the incorporation of Si and C atoms in the GeSn alloys can be used to construct conduction- and/or valence-band edge discontinuities, as well as to 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the SiGeSn tunnel junction material in modified Sharps to include carbon atoms, as in Augusto, because the incorporation of said C atoms in GeSn alloys can be used to construct conduction- and/or valence-band edge discontinuities, as well as to provide strain-compensation to the Sn atoms, which are much larger than the Ge atoms [Augusto, paragraph 0122].

Allowable Subject Matter
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, whether alone or in combination, fails to teach or fairly suggest “the first layer comprising…a p-n junction formed at a homojunction between the solar cell emitter layer and a BSF layer within the first layer, the BSF layer being immediately adjacent the solar cell emitter layer…the solar cell emitter layer comprising the group-IC semiconductor material and having the same composition as the BSF layer…” in the context of other limitations in the claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments, see Remarks filed on 12/21/2020, with respect to the rejection of claim(s) 1-13 and 15-24 under 35 U.S.C. 112, second paragraph have been considered and overcome the previous rejection.  However, the amendments to the claims have raised a new rejection under 35 U.S.C. 112, second paragraph as set forth above.  
 Applicant’s arguments, see Remarks filed on 12/21/2020, with respect to the rejection of claim(s) 1-13 and 15-24 under 35 U.S.C. 103(a) have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721